DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Japanese Application JP2018-005421 filed on January 17th, 2018).

Response to Arguments
Applicant amended claims 1 – 3 and 11 beyond formalities, 112 Rejections, and 101 Rejections.
Applicant cancelled claims 4 – 10 and 12 – 20.
Applicant added new claims 21 – 25.
The pending claims are 1 – 3, 11, and 21 – 25.
As the previous claim indicated as allowable was cancelled, the Examiner thus removes the indication of Allowable Subject Matter.

Applicant provides their summary of the previous Office Action and cites support for the amended claims [Page 14 lines 1 – 16].
Applicant amended the Specification to address Examiner’s Drawing Objections [Page 12 line 17 – Page 15 line 4].
Applicant amended the Specification and Title of Invention to address most of the Examiner’s Specification Objections [Page 15 line 5 – 21].  While the Applicant argues Objection (c) unpersuasively, the Examiner in the sole interest to expedite prosecution considers the Specification Objections addressed.
Applicant filed an IDS on June 7th, 2022 to address Examiner’s Rule 1.105 Request [Page 16 lines 1 – 4].

Applicant amended the claims to address Examiner’s 112(b) and 112(d) Rejections [Page 16 lines 5 – 8 and 13 – 16].  The Examiner updates the Rejections in view of the amended claims.
Applicant amended the claims to address the Examiner’s Functional Analysis under 112(f) [Page 16 lines 9 – 12].  The Examiner amends / updates the Functional Analysis in view of the amended claims.
Applicant amended the claims to address Examiner’s 101 Rejections [Page 16 line 17 – Page 17 line 13].

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
First, the Applicant recited the references against the claims [Page 14 lines 13 – 16] and then broadly alleges the references do not teach features of amended independent claim 1 (similarly argued for claim 11 as well) [Section A: Page 17line 14 – Page 18 line 8].  However, the Applicant does not discuss how previously rejected claims 4, 5, and 8 which recited similar subject matter were overcome by the amendment and how the cited portions of Mammou (e.g. Figures 2, 5, and 7 as well as Paragraphs 146 – 150, 326 – 332, and 340 – 346 including the signaling of scaling factors as taught in Paragraphs 341 – 342 including the Table with the descriptors of relationships), and 350 do not render obvious the features claimed.  Additionally Schwarz in at least Paragraphs 125 – 132 renders obvious resolution relationships in terms of the occupancy map where the signaling of Mammou may be employed.
Second, the Applicant contends amended claims 2 and 3 are allowable for at least the reasons given for claim 1 [Section B: Page 18 lines 9 – 15].  The Examiner disagrees for at least the reasons given.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
While the Applicant’s points may be understood, the Examiner respectfully disagrees for at least the reasons given above. While the Examiner may maintain the Rejection, in the sole interest to expedite prosecution an additional reference will be cited against the claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 7th, 2022 was filed before the mailing date of the Final Rejection (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statements (IDS) submitted on July 7th, 2020; July 31st, 2020; and October 13th, 2020 was filed before the mailing date of the First Action on the Merits (mailed March 7th, 2022).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “circuitry configured to” in claims 1 and 21.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Objections
Claims 1 – 3, 11, and 21 – 25 are objected to because of the following informalities:
Regarding claim 1, the claim recites a choice between two variables and what they “indicate”, but the Specification only provide supports for the ratios / heights / widths of the respective images (e.g. a scale factor multiplied by a resolution / dimension of the 2D image) without semantics to have the associations claimed thus the claims appears to have Written Description issues.
Regarding claims 11, 21, and 25, see claim 1 for similar reasoning and thus are similarly Objected.
Regarding claims 2 – 3 and 22 – 24, the dependent claims do not cure the deficiencies of their respective independent claims and thus are similarly Objected.

Regarding claim 21, the “unpack” limitation appears to omit essential steps as the resolution of the occupancy map is not previously determined and is not necessarily the same one encoded / decoded (the claim does not prohibit sampling of the occupancy map before transmission) thus the requirements appears vague and Indefinite as the occupancy map resolution may change to match those of the other compressed image types (e.g. the geometry image).  Additionally the phrasing of the “unpack” limitation starting with “at least one of” would like the features afterwards part of the elements to select instead of just the two variables claimed which appears to be intended when viewing the corresponding encoder claim (claim 1).
Regarding claim 25, see claim 21 for similarly reasoning and thus is similarly Objected.
Regarding claims 22 – 24, the dependent claims do not cure the deficiencies of their respective independent claims and thus are similarly Objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 11, and 21 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou, et al. (US PG PUB 2019/0087979 A1 referred to as “Mammou” throughout where citations will come from the US PG PUB in lieu of the 7 applicable US Provisional Applications which pre-date the priority date of the pending application), and further in view of Schwarz, et al. (WO 2019/115867 A1 referred to as “Schwarz” throughout where citations are from the WIPO / PCT publication in lieu of Foreign Priority Document Finnish Application FI 20176120) [Previously Cited in the Office Action mailed March 7th, 2022], and Hannuksela, et al. (WO2019/135024 A1 referred to as “Han” throughout in which citations are from the WIPO / PCT publication in lieu of Foreign Priority Document Finnish Application FI 20176120 (same as Schwarz and was previously cited in the Office Action mailed March 7th, 2022)).
	Regarding claim 11, see claim 1 which is the apparatus performing the steps of the claimed method.
	Regarding claim 25, see claim 21 which is the apparatus performing the steps of the claimed method.

	Regarding claim 1, Mammou teaches a 3D point cloud compression technique in which the resolution of patches different image types / containers to signal different information regarding the patch (e.g. geometry or texture) and the use of an occupancy map to relate the patch presence in the various images / containers used.  Schwarz teaches / renders obvious the geometry image and texture image in processing and relating to the occupancy map in 3D point encoding / decoding where the use of “geometry image” and “texture image” as taught by Schwarz are incorporated into Mammou to illustrate the understanding of one of ordinary skill in the art.  Han teaches an alternative implementation to that of Mammou and Schwarz in which the packing / signaling of the various images for the 3D point cloud are signaled at different resolutions with respect to each other, but is a proposed modification of the signaling taught by Mammou.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz and to use the resolution signaling and signaling of the geometry, texture, and occupancy images / maps as taught by Han.  The combination teaches
circuitry configured to [Mammou Figure 16 (see at least reference characters 1600, 1610 (including sub-characters), 1620, and 1622) as well as Paragraphs 70 – 71 (processor / circuitry implementations) and 602 – 605 (computer using processors / programmable circuits)]:
obtain a geometry image, a texture image, and an occupancy map by projecting patch images of 3D data representing a three-dimensional structure onto respective two-dimensional planes [Mammou Figures 2 (see in particular Figure 2A, 2B and 2D in which reference characters 210, 212, 214 and 234), 4 and 5 (see reference to “geometry image” / “spatial image” (obvious variants of the claimed geometry image)) as well as Paragraphs 92 – 97 (video frames based encoding technique), 144 – 150 (obtaining geometry, depth, attribute / texture information with projecting and storing projected 3D points cloud information in 2D images further described in Paragraphs 306 – 310) and 477 (geometry image / map generation to be combined / modified with Schwarz); Schwarz Figure 8, 9, and 12 (see at least the “texture image generation” in Figure 8) as well as Paragraphs 82 – 83, 92 – 93, 110 – 116 (projecting 3D data into 2D images and patch generation) and 142 (relates geometry images to other images with the same data)],
wherein the occupancy map is map information indicating that data is present at each position [Mammou Figure 2A, 2B and 2D  (see “occupancy map” and reference characters 234, 236, and 220), 4 (subfigures included – see at least reference characters 212, 234, 236, and 270), and 8 (see at least reference character 821) as well as Paragraphs 92 – 97 (occupancy to indicate presences – further understood in view of Schwarz Paragraphs 78 – 83 (decoder using encoded information), 92 – 93, 111 – 112, 117, 130 – 133 (occupancy map to indicate point / location information for reconstruction / decoding)) and Mammou Paragraphs 424 – 430 (forming occupancy maps based on position / location information of patches with position information)], and
at least one of the geometry image or the texture image has a resolution different from a resolution of the occupancy map [Mammou Figure 2, 4, and 5 (subfigures included and in particular Figures 5A, 5B, 5C, 5D, and 5H and additionally inputs to the decoder and attribute information decoded with the geometry, texture, and occupancy map) as well as Paragraph 326 – 329 (resolution changes of geometry and texture images in comparison to the occupancy map), 330 – 332, and 340 – 345 (signaling resolution information / scaling information using information between geometry / texture and the occupancy map where given the selection from a nominal resolution (Paragraph 343 suggests the occupancy map is the nominal resolution and the geometry and attribute images at least are different resolutions)) and 477 (geometry image / map generation to be combined / modified with Schwarz); Schwarz Figure 9 as well as Paragraphs 81 – 83, 113 – 115 (projecting 3D data into 2D images and patch generation) and 142 (relates geometry images to other images with the same data); Han Figures 8 – 10 (in particular Figure 10 - geometry / depth information multiplexed / combined with occupancy map information) and 12 (different resolutions) as well as Paragraphs 103 (geometry images are also identified as depth images rendering obvious the use of terms to one of ordinary skill in the art), 131 – 134 (encoding depth / geometry and occupancy maps in the same container (see “joint geometry-occupancy image”)), 151 – 156 (encoding depth / geometry / texture in a luma channel and occupancy map information in a chroma channel in which different resolutions between the occupancy map and the depth / geometry and texture / attribute images such as the 4:2:0 or 4:2:2 sampling formats as described in Paragraph 87)];
encode the geometry image, the texture image, and the occupancy map [Mammou Figures 2A, 2B, 4A, 4B, and 5A (see at least reference characters 218, 220, 222, and 264 (compression of the various claimed images) as well as Paragraphs 92 – 97 (encoding algorithms to use to compress the texture, geometry, and occupancy map / images)]; and
generate a bit stream comprising [Mammou Figures 2A, 2B, 2C, 4A, 4B, 5A, 5C, 7 (sub-figures included – illustrating a bitstream generated using encoded data (sometimes multiplexed together such as reference characters 224 or the output of the compression elements) embodiments in previous figures or methods in Figure 8 (see at least Figures 8A and 8C)); Figure 16 (see at least reference characters 1600 and 1610) as well as Paragraphs 603 – 609 (computer, memory, processor implementations); Han Figures 8 – 10 (see encoded output) as well as Paragraphs 86 – 88 and 99 – 106 (bitstream generation of encoded images)],
the encoded geometry image, the encoded texture image, the encoded occupancy map [Mammou Figures 2A, 2B, 4A, 4B, and 5A (see at least reference characters 204 (output of the encoder), 218, 220, 222, and 264 (compression of the various claimed images) as well as Paragraphs 91 – 98 (encoding algorithms to use to compress the texture, geometry, and occupancy map / images); Han Figures 8 – 10 (see encoding output) as well as Paragraphs 86 – 88 (encoding image and sampling information into the bitstream), 99 – 106 (various information encoded in the bitstream such as depth, geometry, texture / attribute and occupancy images / maps), and 151 – 156 (sampling format encoded into the bitstream with the encoded images)], and at least one of:
a first variable information indicating a first relation between the resolution of the occupancy map and the resolution of the geometry image [See next limitation for citations], or a second variable indicating a second relation between the resolution of the occupancy map and the resolution of the texture image [Mammou Figure 2, 4, and 5 (subfigures included and in particular Figures 5A, 5B, 5C, 5D, and 5H and additionally inputs to the decoder and attribute information decoded with the geometry, texture, and occupancy map) as well as Paragraphs 146 – 150 (occupancy map, texture and geometry images related), 326 – 329 (resolution changes of geometry and texture images in comparison to the occupancy map), 331 – 332, and 340 – 345 (signaling resolution information / scaling information (e.g. the scalar “s” or the frame width or height as in the table) using information between geometry / texture and the occupancy map where given the selection from a nominal resolution (Paragraph 343 suggests the occupancy map is the nominal resolution and the geometry and attribute images at least) are different resolutions rendering obvious the scaling variable as the first or second variable described between images and the occupancy map), 359 – 362 (sampling including down sampling to forma relation between the images suggesting luma channel for geometry information – to combine / modify by Han in an alternative to Paragraphs 340 – 345), 377 – 388 (relationships to the occupancy map signaled), and 477; Han Figures 8 – 10 (in particular Figure 10 – geometry / depth information multiplexed / combined with occupancy map information) as well as Paragraphs 57 (syntax / variables used to code the color planes), 86 – 88 (encoding image and sampling information into the bitstream), 103 (geometry images are also identified as depth images rendering obvious the use of terms to one of ordinary skill in the art), 126 – 130 (chroma format is signaled as two variables rendering obvious the variables claimed with the sampling format between the occupancy map and other encoded images to combine with Paragraphs 151 – 156), 131 – 134 (encoding depth / geometry and occupancy maps with format information), 151 – 156 (encoding depth in a luma channel and occupancy map information in a chroma channel and encapsulating the bitstream into a container)].
	The motivation to combine Schwarz with Mammou is to combine features in the same / related field of invention of volumetric / 3D coding using 2D video coding techniques [Schwarz Paragraphs 1 – 5] in order to improve transmission of the image data and relationships between frames for improved coding performance [Schwarz Paragraphs 6 and 37 where the Examiner observes at least KSR Rationale (F) is also applicable].
The motivation to combine Han with Schwarz and Mammou is to combine features in the same / related field of invention of 3D point cloud coding using 2D image compression [Han Paragraphs 1 – 4 and 103] in order to improve compression of the occupancy map and updates to the occupancy map [Han Paragraphs 6 – 9 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Mammou, Schwarz and Han which will be used throughout the Rejection.

Regarding claim 2, Mammou teaches a 3D point cloud compression technique in which the resolution of patches different image types / containers to signal different information regarding the patch (e.g. geometry or texture) and the use of an occupancy map to relate the patch presence in the various images / containers used.  Schwarz teaches / renders obvious the geometry image and texture image in processing and relating to the occupancy map in 3D point encoding / decoding where the use of “geometry image” and “texture image” as taught by Schwarz are incorporated into Mammou to illustrate the understanding of one of ordinary skill in the art.  Han teaches an alternative implementation to that of Mammou and Schwarz in which the packing / signaling of the various images for the 3D point cloud are signaled at different resolutions with respect to each other, but is a proposed modification of the signaling taught by Mammou.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz and to use the resolution signaling and signaling of the geometry, texture, and occupancy images / maps as taught by Han.  The combination teaches wherein the bit stream comprises the first variable and the second variable [See claim 1 last two limitations (“first variable” and “second variable” for citations and additionally Mammou Figures 2,4 , and 5 as well as Paragraph 146 – 150 (texture and geometry images related), 326 – 332 (resolution changes of geometry and texture images in comparison to the occupancy map), and 340 – 346 (signaling resolution information / scaling information using information – see various variables cited in claim 1); Han Paragraphs 86 – 88, 126 – 134 (encoding parameters for the sampling format / resolution changes where two variables are encoded into the bitstream to combine with Paragraphs 151 – 156), 131 – 134, and 151 – 156].
Please see claim 1 for the motivation to combine Mammou, Schwarz, and Han.

Regarding claim 3, Mammou teaches a 3D point cloud compression technique in which the resolution of patches different image types / containers to signal different information regarding the patch (e.g. geometry or texture) and the use of an occupancy map to relate the patch presence in the various images / containers used.  Schwarz teaches / renders obvious the geometry image and texture image in processing and relating to the occupancy map in 3D point encoding / decoding where the use of “geometry image” and “texture image” as taught by Schwarz are incorporated into Mammou to illustrate the understanding of one of ordinary skill in the art.  Han teaches an alternative implementation to that of Mammou and Schwarz in which the packing / signaling of the various images for the 3D point cloud are signaled at different resolutions with respect to each other, but is a proposed modification of the signaling taught by Mammou.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz and to use the resolution signaling and signaling of the geometry, texture, and occupancy images / maps as taught by Han.  The combination teaches wherein each of the first variable and the second variable is defined in a horizontal direction and a vertical direction [Mammou Figures 3 and 5 (subfigures included and in particular Figures 5A, 5B, 5C, and 5H) as well as Paragraph 326 – 332 (resolution changes of geometry and texture images in comparison to the occupancy map), 339 – 346 (signaling resolution information / scaling information using information showing height / width (horizontal / vertical dimensions (obvious variants on directions to one of ordinary skill in the art)) and see further scale factor “s” at least and use of a nominal resolution dimensions in horizontal and vertical directions), and 359 – 362 (resolution scaling affecting horizontal and vertical directions); Han Figures 8 – 10 and 12 as well as Paragraphs 86 – 88 (encoding image and sampling information into the bitstream affecting horizontal and vertical dimensions of the image), 126 – 130 (chroma format is signaled as two variables rendering obvious the variables claimed with the sampling format between the occupancy map and other encoded images to combine with Paragraphs 151 – 156), 131 – 134 (encoding depth / geometry and occupancy maps with sampling format information), 151 – 156 (encoding various images in channels with sampling format affecting height / width or horizontal / vertical dimensions)].
Please see claim 1 for the motivation to combine Mammou, Schwarz, and Han.

Regarding claim 21, Mammou teaches a 3D point cloud compression technique in which the resolution of patches different image types / containers to signal different information regarding the patch (e.g. geometry or texture) and the use of an occupancy map to relate the patch presence in the various images / containers used.  Schwarz teaches / renders obvious the geometry image and texture image in processing and relating to the occupancy map in 3D point encoding / decoding where the use of “geometry image” and “texture image” as taught by Schwarz are incorporated into Mammou to illustrate the understanding of one of ordinary skill in the art.  Han teaches an alternative implementation to that of Mammou and Schwarz in which the packing / signaling of the various images for the 3D point cloud are signaled at different resolutions with respect to each other, but is a proposed modification of the signaling taught by Mammou.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz and to use the resolution signaling and signaling of the geometry, texture, and occupancy images / maps as taught by Han.  The Examiner observes one of ordinary skill in the art recognizes decoding (decompression) as the inverse process of encoding (compression) as further evidenced in Mammou Figure 1 as well as Paragraphs 80 and 86 – 89 or alternatively Han Figures 1 – 3 (subfigures included), 10 and 14 (Paragraphs 141 – 144 render obvious the encoders and decoders as inverses in the figures as well as the steps performed) as well as Paragraphs 43 – 48 and 54 – 58.  Thus citations for similar features and semantics for encoded data apply as obvious variants for the inverse process.  The combination teaches
circuitry configured to [See claim 1 for citations for the same limitation]:
obtain, from a bit stream [Mammou Figures 1 – 2 (see at least reference characters 204, 230, and 280) and 10 – 12 (see at least reference characters 1050, 1051, and 1052) as well as Paragraphs 99 – 100 and 350 – 353], an encoded geometry image, an encoded texture image, an encoded occupancy map, and at least one of a first variable or a second variable [See claim 1 “generate a bitstream …” limitations and the “a first variable” and “a second variable” limitations for citations],
wherein the occupancy map is map information indicating whether data is present at each position [See claim 1 “the occupancy map is map information …” limitation for citations],
the first variable indicates a first relation between a resolution of the encoded occupancy map and a resolution of the encoded geometry image [See next limitation for citations], and the second variable indicates a second relation between the resolution of the encoded occupancy map and a resolution of the encoded texture image [See claim 1 “a first variable …” and “a second variable” limitations for citations];
decode the encoded geometry image, the encoded texture image, and the encoded occupancy map [Mammou Figure 2B, 2D, 4C, 5, and 6 (see at least reference characters 234, 236, 238, 270, and 412 (reconstruct / decode geometry images / frames)), and 16 (see at least reference characters 1600 and 1610) as well as Paragraphs 99 – 100, 103 – 104 (decoding encoded images), 266 – 270 (decoding images and determining patches / unpacking information and generating geometry maps / images), and 603 – 609 (computer / processor / memory implementations)];
unpack, based on the at least one of the first variable or the second variable, the decoded geometry image and the decoded texture image to have a resolution identical to that of the decoded occupancy map [Mammou Figure 2, 3 (subfigures included), 4, 5 (see at least Figures 5A, 5B, 5C, 5D, 5E, and 5H and additionally inputs to the decoder and attribute information decoded with the geometry, texture, and occupancy map), 8B (see at least reference characters 803 and 805) and 16 (see at least reference characters 1600 and 1610) as well as Paragraphs 153 – 161 (unpacking the patches as the order of the patches are known to the decoder in the images being unpacked), 266 – 269, 326 – 333 (decoding packed images intro image frames to compose to use to reconstruct 3D point cloud data and resolution changes of geometry and texture images in comparison to the occupancy map), 340 – 345 (signaling resolution information / scaling information using information between geometry / texture and the occupancy map), 363 – 366 (packed imaged sent to a decoder to be unpacked / decompressed), 423 – 425 (decompressing packed image data rendering obvious the “unpack” step / processing) and 603 – 609 (computer / processor / memory implementations)]; 
reconstruct 3D data based on the unpacked geometry image, the unpacked texture image, and the occupancy map, wherein the 3D data represents a three-dimensional structure [Mammou Figures 2 (see in particular Figure 2A, 2B and 2D in which reference characters 212, reconstructed map between reference characters 218 and 220, 234, 240, and 270), 4 and 5 (see reference to “geometry image” and reference characters 522 and 524) as well as Paragraphs 92 – 97 (video frame based techniques for texture images), 104 and 137 (reconstructing point cloud from unpacked images), 113 – 115 (projecting 3D information into 2D images / patches to process as geometry / texture images), 142 – 150 (projecting and storing projected 3D points cloud information in 2D images further described in Paragraphs 306 – 310), 259 – 263 and 277 – 282 (reconstruction of images and point cloud based on the images reconstructed), 329 – 334 (reconstructing point cloud / 3D information from the patches in images) and 477 (geometry image / map generation to be combined / modified with Schwarz); Schwarz Figure 8, 9, and 12 (see at least the “texture image generation” in Figure 8) as well as Paragraphs 78 – 83 (decoder using encoded information), 92 – 93, 111 – 115 (projecting 3D data into 2D images and patch generation), 130 – 135 (reconstructing images to  determine 3D space reconstruction) and 141 – 145 (relationship among texture images and other 2D data)].
Please see claim 1 for the motivation to combine Mammou, Schwarz, and Han as decoding using a decoder is the inverse process (reconstruction) of encoding with an encoder as taught in Mammou Paragraphs 80 and 86 – 89 (see also Figure 1) thus similar motivation exists.

Regarding claim 22, Mammou teaches a 3D point cloud compression technique in which the resolution of patches different image types / containers to signal different information regarding the patch (e.g. geometry or texture) and the use of an occupancy map to relate the patch presence in the various images / containers used.  Schwarz teaches / renders obvious the geometry image and texture image in processing and relating to the occupancy map in 3D point encoding / decoding where the use of “geometry image” and “texture image” as taught by Schwarz are incorporated into Mammou to illustrate the understanding of one of ordinary skill in the art.  Han teaches an alternative implementation to that of Mammou and Schwarz in which the packing / signaling of the various images for the 3D point cloud are signaled at different resolutions with respect to each other, but is a proposed modification of the signaling taught by Mammou.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz and to use the resolution signaling and signaling of the geometry, texture, and occupancy images / maps as taught by Han.  The Examiner observes one of ordinary skill in the art recognizes decoding (decompression) as the inverse process of encoding (compression) as further evidenced in Mammou Figure 1 as well as Paragraphs 80 and 86 – 89 or alternatively Han Figures 1 – 3 (subfigures included), 10 and 14 (Paragraphs 141 – 144 render obvious the encoders and decoders as inverses in the figures as well as the steps performed) as well as Paragraphs 43 – 48 and 54 – 58.  Thus citations for similar features and semantics for encoded data apply as obvious variants for the inverse process.  The combination teaches
obtain the first variable and the second variable from the bit stream [Mammou Figures 1 – 2 (see at least reference characters 204, 230, and 280) and 10 – 12 (see at least reference characters 1050, 1051, and 1052) as well as Paragraphs 99 – 100, 331 – 335, and 350 – 353 as well as see claim 1 “generating a bit stream …”, “a first variable …”, and “a second variable …” for citations]; and
unpack, based on the first variable and the second variable, the decoded geometry image and the decoded texture image to have the resolution identical to that of the decoded occupancy map [See claim 12 for “unpack” citations and additionally Mammou Figures 2 (see at least Figure 2B), 5 (subfigures included), 6, 8, and 10 as well as Paragraphs 146 – 151 (resolution / scaling of images), 326 – 329 (resolution changes of geometry and texture images in comparison to the occupancy map), 330 – 333 (scaling in a closed loop process and relates to the group / occupancy map), 339 – 346 (signaling resolution information / scaling information using information showing height / width (horizontal / vertical dimensions (obvious variants on directions to one of ordinary skill in the art)) and see further scale factor “s” at least and use of a nominal resolution and the occupancy map (Paragraph 340) represents the nominal / base resolution for other images), 359 – 360 (resolution scaling), 365 – 367 (down-conversion between pairs / groups of images), and 377 – 388 (relationships to the occupancy map signaled); Han Figures 12 – 14 as well as Paragraphs 150 – 159 (decoding inverse of encoding and performing the up-sampling on the images according to the sampling format from Paragraphs 86 - 88)].
Please see claim 21 for the motivation to combine Mammou, Schwarz, and Han.

Regarding claim 23, Mammou teaches a 3D point cloud compression technique in which the resolution of patches different image types / containers to signal different information regarding the patch (e.g. geometry or texture) and the use of an occupancy map to relate the patch presence in the various images / containers used.  Schwarz teaches / renders obvious the geometry image and texture image in processing and relating to the occupancy map in 3D point encoding / decoding where the use of “geometry image” and “texture image” as taught by Schwarz are incorporated into Mammou to illustrate the understanding of one of ordinary skill in the art.  Han teaches an alternative implementation to that of Mammou and Schwarz in which the packing / signaling of the various images for the 3D point cloud are signaled at different resolutions with respect to each other, but is a proposed modification of the signaling taught by Mammou.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz and to use the resolution signaling and signaling of the geometry, texture, and occupancy images / maps as taught by Han.  The Examiner observes one of ordinary skill in the art recognizes decoding (decompression) as the inverse process of encoding (compression) as further evidenced in Mammou Figure 1 as well as Paragraphs 80 and 86 – 89 or alternatively Han Figures 1 – 3 (subfigures included), 10 and 14 (Paragraphs 141 – 144 render obvious the encoders and decoders as inverses in the figures as well as the steps performed) as well as Paragraphs 43 – 48 and 54 – 58.  Thus citations for similar features and semantics for encoded data apply as obvious variants for the inverse process.  The combination teaches wherein each of the first variable and the second variable is defined in a horizontal direction and a vertical direction [See claim 3 for the same / similar limitation for citations].
Please see claim 21 for the motivation to combine Mammou, Schwarz, and Han.

Regarding claim 24, Mammou teaches a 3D point cloud compression technique in which the resolution of patches different image types / containers to signal different information regarding the patch (e.g. geometry or texture) and the use of an occupancy map to relate the patch presence in the various images / containers used.  Schwarz teaches / renders obvious the geometry image and texture image in processing and relating to the occupancy map in 3D point encoding / decoding where the use of “geometry image” and “texture image” as taught by Schwarz are incorporated into Mammou to illustrate the understanding of one of ordinary skill in the art.  Han teaches an alternative implementation to that of Mammou and Schwarz in which the packing / signaling of the various images for the 3D point cloud are signaled at different resolutions with respect to each other, but is a proposed modification of the signaling taught by Mammou.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mammou’s teachings to incorporate the use of geometry images in the manner discussed / taught by Schwarz and to use the resolution signaling and signaling of the geometry, texture, and occupancy images / maps as taught by Han.  The Examiner observes one of ordinary skill in the art recognizes decoding (decompression) as the inverse process of encoding (compression) as further evidenced in Mammou Figure 1 as well as Paragraphs 80 and 86 – 89 or alternatively Han Figures 1 – 3 (subfigures included), 10 and 14 (Paragraphs 141 – 144 render obvious the encoders and decoders as inverses in the figures as well as the steps performed) as well as Paragraphs 43 – 48 and 54 – 58.  Thus citations for similar features and semantics for encoded data apply as obvious variants for the inverse process.  The combination teaches wherein the 3D data includes a point cloud [Mammou Figures 1 and 2A (see at least reference character 202), and 3 (subfigures included and in particular 3E) as well as Paragraphs 73 – 78 (3D point cloud data and capturing point cloud data with 3D imaging techniques) and 90 – 95 (point cloud data as input to be encoded)].
Please see claim 21 for the motivation to combine Mammou, Schwarz, and Han.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fleureau, et al. (US PG PUB 2020/0374559 A1 referred to as “Fleureau” throughout) teaches the use of 2D images to encode a point cloud, but uses angular resolution rather than the spatial resolutions as appears to be in the present application (see Figure 6 of Fleureau).  Budgavi, et al. (US PG PUB 2019/0139266 A1 referred to as “Budgavi” throughout) teaches in Figures 5 and 8 similar encoding / decoding architectures to decompose 3D point cloud data into several 2D images.  Tourapis, et al. (US PG PUB 2019/0087978 A1 referred to as “Tourapis” throughout) has similar teachings to Mammou being in the same family / related application to Mammou.
References found which could raise ODP issues based on amendments to the claims include: Kuma, et al. (US PG PUB 2021/0250600 A1 referred to as “Kuma” throughout) and Kuma, et al. (US PG PUB 2021/0233278 A1 referred to as “Kuma 78” throughout).
References which do not overcome the Applicant’s Priority Date: Fleureau, et al. (US Patent #11,375,235 B2 referred to as “Fleureau 35” throughout) and Mammou, et al. (US PG PUB 2019/0311500 A1 referred to as “Mammou 500” throughout) where Paragraphs 241 and 286 – 290 render obvious scaling factors used.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487